Case 20-10343-LSS   Doc 6216-1   Filed 09/15/21   Page 1 of 7




                       EXHIBIT A
                 Case 20-10343-LSS              Doc 6216-1          Filed 09/15/21         Page 2 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Re: D.I. 2618


               ORDER (I) SCHEDULING CERTAIN DATES AND DEADLINES IN
              CONNECTION WITH CONFIRMATION OF THE DEBTORS’ PLAN OF
             REORGANIZATION, (II) ESTABLISHING CERTAIN PROTOCOLS, AND
                           (III) GRANTING RELATED RELIEF
             Upon the motion (the “Motion”) of Boy Scouts of America (“BSA”) and Delaware BSA,

LLC, the non-profit corporations that are debtors and debtors in possession in the above-captioned

chapter 11 cases (together, the “Debtors”), for entry of an order (i) scheduling certain dates and

deadlines in connection with confirmation of the Plan and all related discovery, (ii) establishing

the Protocols, and (iii) granting related relief, all as more fully set forth in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. § 1334(b), and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and consideration of the Motion and

the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided, and it appearing that no other or further notice need be provided;

and this Court having held a hearing to consider the relief requested in the Motion and other related




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS           Doc 6216-1       Filed 09/15/21      Page 3 of 7




issues; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and it appearing that the relief requested in the

Motion is in the best interests of the Debtors, their estates, creditors, and all parties in interest; and

upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED THAT

        1.      The Motion is GRANTED as set forth herein. The schedule set forth below shall

govern confirmation of the Plan and all related discovery (the “Confirmation Proceedings”) and

the protocols set forth below shall govern discovery in connection with the Confirmation

Proceedings (the “Protocols”).

        2.      Any party in interest that intends to participate in the Confirmation Proceedings (a

“Proposed Participant”) must first file with the Court a notice indicating such intent (a “Notice

of Intent”) at any time prior to the close of the Confirmation Proceedings, in accordance with the

form attached to the Motion as Exhibit B. However, each Proposed Participant who then becomes

a Participating Party must comply with and will be bound by all deadlines and other provisions set

forth in the Confirmation Scheduling Order and shall not be allowed to reopen any deadlines that

have already passed, absent (a) consent of the Debtors and other Participating Parties or (b) further

order of the Court.

        3.      The Debtors and other Participating Parties shall, within five (5) days of the filing

of any Notice of Intent, have the right to object to that Notice of Intent on any grounds, including,

but not limited to, that the Notice of Intent is intended solely for purposes of harassment, was filed

by persons that are not parties in interest within meaning of section 1109 of the Bankruptcy Code,

does not comply with the terms of the this Order, or does not demonstrate a legally cognizable




                                                    2
              Case 20-10343-LSS              Doc 6216-1          Filed 09/15/21        Page 4 of 7




interest in the Confirmation Proceedings. This shall be the only means by which the Debtors or

other Participating Parties may challenge the Notice of Intent of a Proposed Participant; however,

it shall be without prejudice to the Debtors’ or other Participating Parties’ rights to raise similar

objections in other contexts, including, but not limited to, in connection with any specific discovery

request or briefing. No Proposed Participant shall be deemed a Participating Party unless (a) no

objection is filed within five (5) days of the filing of the Proposed Participant’s Notice of Intent or

(b) if an objection to the Notice of Intent is filed, the Court overrules such objection.

         4.      Only a Proposed Participant who files a Notice of Intent, as to which no objection

is timely filed or an objection is filed but is overruled by the Court, may take part in the

Confirmation Proceedings (each such party, a “Participating Party”). The Participating Parties

shall automatically include, without the need to file a Notice of Intent: (i) the Debtors, (ii) the U.S.

Trustee, and (iii) the Mediation Parties.2 Each Participating Party will be bound by the terms of

the Order Approving Confidentiality and Protective Order [D.I. 799] entered in these Chapter 11

Cases.




2
    The Mediation Parties as defined shall include: (a) the Debtors; (b) the Ad Hoc Committee; (c) FCR; (d) the TCC;
    (e) the UCC; (f) the following insurers: The Chubb Group of Insurance Companies, The Hartford Companies,
    Allianz Global Risks US Insurance Company, National Surety Corporation, Liberty Mutual Insurance Company,
    and American International Group, Inc. Entities, Agricultural Insurance Company, Aspen Insurance Holdings,
    Limited, AXA XL Insurance, CNA Insurance Companies, General Star Indemnity Company, Markel Insurance
    Company, Arrowood Indemnity Company, Old Republic Insurance Company, Travelers Indemnity Company,
    Colony Insurance Company, Argonaut Insurance Company, Clarendon America Insurance Company, American
    Zurich Insurance Company, Maryland Casualty Company, Maryland American General Group, and American
    General Fire & Casualty Company, Munich Re, Traders and Pacific Insurance Company, Endurance American
    Specialty Insurance Company, and Endurance American Insurance Company; (g) the Coalition; (h) JPM Chase
    Bank, N.A.; (i) the Corporation of the President of the Church of Jesus Christ of Latter-day Saints; (j) the United
    Methodist Ad Hoc Committee; (k) the Roman Catholic Ad Hoc Committee; (l) Catholic Mutual Relief Society
    of America; (m) the Episcopal Church; (n) the Domestic and Foreign Missionary Society of the Protestant
    Episcopal Church in the United States of America; (o) Roman Catholic Diocese of Brooklyn, New York;
    (p) Roman Catholic Archbishop of Los Angeles, a corporation sole; (q) Roman Catholic Diocese of Dallas, a
    Texas non-profit corporation; (r) Archdiocese of Galveston-Houston; (s) Diocese of Austin; (t) Zalkin Law Firm,
    P.C.; and (u) Pfau Cochran Vertetis Amala PLLC. See Amended Disclosure Statement for the Fifth Amended
    Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2613] (the
    “Disclosure Statement”).


                                                          3
              Case 20-10343-LSS            Doc 6216-1       Filed 09/15/21        Page 5 of 7




        5.      The following dates and deadlines shall govern discovery in connection with

confirmation (such dates and deadlines, the “Confirmation Schedule”):

Event                                                                               Date
Deadline to Serve Written Discovery                                                 September 29, 2021
Deadline to Serve Responses & Objections to Written Discovery                       October 8, 2021
Document Production Substantially Complete                                          October 29, 2021
Expert Reports Due                                                                  November 8, 2021
Rebuttal Expert Reports Due                                                         November 17, 2021
Deadline to Complete Depositions                                                    November 24, 2021
Deadline to Exchange Deposition Designations and File Motions in                    December 1, 2021
Limine
Deadline to Exchange Deposition Counter-Designations                                December 3, 2021
Deadline to Submit Pretrial Order, Witness and Exhibit Lists,                       December 6, 2021
Oppositions to Motions in Limine, and for Objections to Deposition
Counter-Designations
Final Pretrial Conference                                                           [December 7], 20213
Confirmation Hearing                                                                December 9, 2021 at
                                                                                    10:00 a.m. (Eastern
                                                                                    Time)4

        6.      If a Participating Party fails to comply with any of the dates or deadlines set forth

in the foregoing Confirmation Schedule, such failure shall be a waiver of the applicable event by

such Participating Party.

        7.      Expert Testimony. No witness shall be allowed to give expert testimony in

connection with the Confirmation Proceedings without timely, according to the above deadlines,

submitting a report that satisfies the requirements of Fed. R. Civ. P. 26(a)(2)(B) and sitting for a

deposition, which may be attended by any Participating Party challenging such report. Such




3
    Subject to the Court’s availability and approval.
4
    The Confirmation Hearing is being proposed to be held on December 9, 2021, at 10:00 a.m. (Eastern Time) and
    to be continued to the extent necessary on December 10, December 13, December 14, and December 15, 2021 at
    10:00 a.m. (Eastern Time).


                                                      4
             Case 20-10343-LSS         Doc 6216-1      Filed 09/15/21     Page 6 of 7




Participating Parties will meet and confer to determine the scheduling of and apportioning of

questioning time during such depositions.

       8.      Discovery Disputes. Discovery disputes that cannot be resolved by the parties

shall be filed with the Court on letter briefs and on notice to all Participating Parties. No letter

brief shall exceed five (5) single-spaced pages and opposition letters shall be filed and served

within three (3) days after service of any moving letter brief.

       9.      Service. The Participating Parties agree to serve by e-mail on all other Participating

Parties all discovery requests and written responses and other formal discovery papers that are not

filed. If transmission of voluminous materials as an e-mail attachment is impractical, materials

shall be posted on an FTP or data site and all Participating Parties shall be provided access to the

materials.

       10.     Modifications. The Protocols, dates, and terms in this Confirmation Scheduling

Order may be modified or waived by the consent of Debtors and any applicable Participating

Parties without Court approval, except for any dates involving briefings or submissions to the

Court, or any dates involving conferences or hearings with the Court, including but not limited to

the following: the deadlines to submit the Pretrial Order, Witness and Exhibit Lists, Motions in

Limine and Oppositions thereto, and for the Final Pretrial Conference.

       11.     Time Periods. All time periods set forth in this order shall be calculated in

accordance with Bankruptcy Rule 9006(a).

       12.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       13.     The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.




                                                  5
             Case 20-10343-LSS        Doc 6216-1      Filed 09/15/21     Page 7 of 7




       14.     The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.




                                                 6
